

116 HR 384 IH: Kate’s Law
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 384IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. King of Iowa (for himself, Mr. Lamborn, Mr. Jones, Mr. Gosar, Mr. Duncan, Mr. Zeldin, Mr. Higgins of Louisiana, Mr. Johnson of Ohio, Mr. Hice of Georgia, Mr. Hudson, Mr. Bacon, Mr. Brooks of Alabama, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to increase the penalties applicable to aliens who
			 unlawfully reenter the United States after being removed.
	
 1.Short titleThis Act may be cited as Kate’s Law or as the Establishing Mandatory Minimums for Illegal Reentry Act of 2019. 2.Increased penalties for reentry of removed aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended—
 (1)in subsection (a), in the matter following paragraph (2) by striking fined under title 18, United States Code, or imprisoned not more than 2 years, or both and inserting imprisoned not less than 5 years and not more than 6 years; and (2)in subsection (b)—
 (A)in paragraph (1), by striking fined under title 18, United States Code, imprisoned not more than 10 years, or both and inserting imprisoned not less than 5 and not more than 10 years, and may, in addition, be fined under title 18, United States Code;
 (B)in paragraph (2), by striking fined under such title, imprisoned not more than 20 years, or both and inserting imprisoned not less than 5 and not more than 20 years and may, in addition, be fined under such title; and
 (C)in paragraph (4), by striking fined under title 18, United States Code, imprisoned for not more than 10 years, or both and inserting imprisoned for not less than 5 and not more than 10 years and may, in addition, be fined under such title.
				